Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 1 of 7




          EXHIBIT 20
         Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 2 of 7



ANDA 091178


                                                                               ANDA APPROVAL

                                                 (b) (6), (b) (4)

                 GenBioPro, Inc.
               (b) (6), (b) (4)



Attention:                    (b) (6), (b) (4)




Dear Sir:

This letter is in reference to your abbreviated new drug application (ANDA) received for review
on February 3, 2009, submitted pursuant to section 505(j) of the Federal Food, Drug, and
Cosmetic Act (FD&C Act) for Mifepristone Tablets, 200 mg.

Reference is also made to the complete response letter issued by this office on
February 23, 2018, and to any amendments thereafter.

We have completed the review of this ANDA and have concluded that adequate information has
been presented to demonstrate that the drug is safe and effective for use as recommended in
the submitted labeling. Accordingly, the ANDA is approved, effective on the date of this
letter. The                      (b) (6) has determined your Mifepristone Tablets, 200 mg, to be

bioequivalent and, therefore, therapeutically equivalent to the reference listed drug (RLD),
Mifeprex Tablets, 200 mg, of Danco Laboratories, LLC.

Under section 506A of the FD&C Act, certain changes in the conditions described in this ANDA
require an approved supplemental application before the change may be made.

RISK EVALUATION AND MITIGATION STRATEGY (REMS) REQUIREMENTS

Section 505-1 of the FD&C Act authorizes FDA to require the submission of a risk evaluation
and mitigation strategy (REMS), if FDA determines that such a strategy is necessary to ensure
that the benefits of the drug outweigh the risks [section 505-1(a)]. In accordance with section
505-1(i) of the FD&C Act, a drug that is the subject of an ANDA under section 505(j) is subject
to certain elements of the REMS required for the applicable listed drug.

The details of the REMS requirements were outlined in our letter dated June 15, 2011. In that
letter, you were also notified that pursuant to section 505-1(i) of the FD&C Act, a drug that is the
subject of an ANDA and the listed drug it references must use a single, shared system for
elements to assure safe use (ETASU), unless FDA waives that requirement.

Your REMS, known as the Mifepristone REMS Program, submitted on May 30, 2017; is
approved, and will be posted on the FDA REMS website: http://www.fda.gov/rems

The REMS consists of ETASU and an implementation system.


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
         Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 3 of 7
ANDA 091178
Page 2

Your REMS must be fully operational before you introduce Mifepristone Tablets, 200 mg, into
interstate commerce.

The Mifepristone REMS uses a single, shared system for the ETASU. This single, shared
system REMS Program currently includes the products listed on the FDA REMS website,
available at http://www.fda.gov/rems. Other products may be added in the future if additional
NDAs or ANDAs are approved.

Under section 505-1(g)(2)(C) of the FD&C Act, FDA can require the submission of a REMS
assessment if FDA determines an assessment is needed to evaluate whether the REMS should
be modified to ensure the benefits of the drug outweigh the risks or to minimize the burden on
the healthcare delivery system of complying with the REMS.

We remind you that you must include an adequate rationale to support a proposed REMS
modification for the addition, modification, or removal of any goal or element of the REMS, as
described in section 505-1(g)(4) of the FD&C Act.

We also remind you that section 505-1(f)(8) of the FD&C Act prohibits holders of an approved
covered application from using any element to assure safe use to block or delay approval of an
application under section 505(b)(2) or (j). A violation of this provision in 505-1(f) could result in
enforcement action.

Prominently identify any submission containing a REMS assessment or proposed modifications
of the REMS with the following wording in bold capital letters at the top of the first page of the
submission as appropriate:

        ANDA 091178 REMS ASSESSMENT

        NEW SUPPLEMENT FOR ANDA 091178/S-000
        CHANGES BEING EFFECTED IN 30 DAYS
        PROPOSED MINOR REMS MODIFICATION

                         or

        NEW SUPPLEMENT FOR ANDA 091178/S-000
        PRIOR APPROVAL SUPPLEMENT
        PROPOSED MAJOR REMS MODIFICATION

                         or

        NEW SUPPLEMENT FOR ANDA 091178/S-000
        PRIOR APPROVAL SUPPLEMENT
        PROPOSED REMS MODIFICATIONS DUE TO SAFETY LABELING CHANGES
        SUBMITTED IN SUPPLEMENT XXX

Should you choose to submit a REMS revision, prominently identify the submission containing
the REMS revisions with the following wording in bold capital letters at the top of the first page
of the submission:


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
         Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 4 of 7
ANDA 091178
Page 3

        REMS REVISION FOR ANDA 091178

To facilitate review of your submission, we request that you submit your proposed modified
REMS and other REMS-related materials in Microsoft Word format. If certain documents, such
as enrollment forms, are only in PDF format, they may be submitted as such, but the preference
is to include as many as possible in Word format.

SUBMISSION OF REMS DOCUMENT IN SPL FORMAT

In addition to submitting the proposed REMS as described above, you can also submit the
REMS document in Structured Product Labeling (SPL) format. If you intend to submit the
REMS document in SPL format, include the SPL file with your proposed REMS submission.

For more information on submitting REMS in SPL format, please email
REMSWebsite@fda.hhs.gov

REPORTING REQUIREMENTS

Postmarketing reporting requirements for this ANDA are set forth in 21 CFR 314.80-81 and
314.98 and at section 506I of the FD&C Act. The Agency should be advised of any change in
the marketing status of this drug or if this drug will not be available for sale after approval. In
particular, under section 506I(b) of the FD&C Act, you are required to notify the Agency in
writing within 180 days from the date of this letter if this drug will not be available for sale within
180 days from the date of approval. As part of such written notification, you must include (1) the
identity of the drug by established name and proprietary name (if any); (2) the ANDA number;
(3) the strength of the drug; (4) the date on which the drug will be available for sale, if known;
and (5) the reason for not marketing the drug after approval.

PROMOTIONAL MATERIALS

You may request advisory comments on proposed introductory advertising and promotional
labeling materials prior to publication or dissemination. Please note that these submissions are
voluntary. To do so, submit, in triplicate, a cover letter requesting advisory comments, the
proposed materials in draft or mock-up form with annotated references, and the package insert
(PI), Medication Guide, and patient PI (as applicable) to:

                         OPDP Regulatory Project Manager
                         Food and Drug Administration
                         Center for Drug Evaluation and Research
                         Office of Prescription Drug Promotion
                         5901-B Ammendale Road
                         Beltsville, MD 20705

Alternatively, you may submit a request for advisory comments electronically in eCTD format.
For more information about submitting promotional materials in eCTD format, see the draft
Guidance for Industry (available at:
http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/U
CM443702.pdf).


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
         Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 5 of 7
ANDA 091178
Page 4

You must also submit final promotional materials and package insert(s), accompanied by a
Form FDA 2253, at the time of initial dissemination or publication [21 CFR 314.81(b)(3)(i)].
Form FDA 2253 is available at
http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM083570.pdf.
Information and Instructions for completing the form can be found at
http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM375154.pdf. For
more information about submission of promotional materials to the Office of Prescription Drug
Promotion (OPDP), see http://www.fda.gov/AboutFDA/CentersOffices/CDER/ucm090142.htm.

ANNUAL FACILITY FEES

The Generic Drug User Fee Amendments of 2012 (GDUFA) (Public Law 112-144, Title III)
established certain provisions1 with respect to self-identification of facilities and payment of
annual facility fees. Your ANDA identifies at least one facility that is subject to the
self-identification requirement and payment of an annual facility fee. Self-identification must
occur by June 1st of each year for the next fiscal year. Facility fees must be paid each year by
the date specified in the Federal Register notice announcing facility fee amounts.

All finished dosage forms (FDFs) or active pharmaceutical ingredients (APIs) manufactured in a
facility that has not met its obligations to self-identify or to pay fees when they are due will be
deemed misbranded. This means that it will be a violation of federal law to ship these products
in interstate commerce or to import them into the United States. Such violations can result in
prosecution of those responsible, injunctions, or seizures of misbranded products. Products
misbranded because of failure to self-identify or pay facility fees are subject to being denied
entry into the United States.




U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
          Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 6 of 7
ANDA 091178
Page 5

CONTENT OF LABELING

As soon as possible, but no later than 14 days from the date of this letter, submit, using the FDA
automated drug registration and listing system (eLIST), the content of labeling [21 CFR
314.50(l)] in structured product labeling (SPL) format, as described at
http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/default.htm, that is
identical in content to the approved labeling (including the package insert, and any patient
package insert and/or Medication Guide that may be required). Information on submitting SPL
files using eLIST may be found in the guidance for industry titled “SPL Standard for Content of
Labeling Technical Qs and As” at
http://www.fda.gov/downloads/DrugsGuidanceComplianceRegulatoryInformation/Guidances/UC
M072392.pdf. The SPL will be accessible via publicly available labeling repositories.

                                           Sincerely yours,

                                           {See appended electronic signature page}
                                                                             (b) (6)




                                           Center for Drug Evaluation and Research




1   Some of these provisions were amended by the Generic Drug User Fee Amendments of 2017 (GDUFA II) (Public
    Law 115-52, Title III).




U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
(



    Case 8:20-cv-01320-TDC Document 62-12 Filed 06/10/20 Page 7 of 7
    (b) (6)                                 (b) (6)
                   Digitally signed by
                   Date: 4/11/2019 02:22:21PM
                   GUID: 54078879000a1b9e15dd31ed6f0343ca
